Upon the agreed statement of fact, judgment rendered for the defendants that the claim of plaintiff against defendants for $2,599.10 for extending the sewer be denied. The right to maintain the sewer to the end of the pier impliedly gave defendants the right, so far as plaintiff was concerned, to discharge sewage into the river at that point. The maintenance of the sewer and the discharge of sewage into the river for a period of sixteen years indicate that the parties to the original easement construed the easement to include that right. Plaintiff’s interference with this use of the sewer by the extension of its pier, imposed the obligation upon it to pay the expense of the additional piping necessary. Lazansky, P. J., Tompkins and Davis, JJ., concur; Hagarty, J., with whom Carswell, J., concurs, dissents, with a separate opinion.